PER CURIAM.
The Florida Bar, pursuant to article XI, rule 11.07, Integration Rule of The Florida Bar, has notified this Court that Steven M. Greenberg, a member of The Florida Bar, has been convicted of a felony. The supporting documents disclose an adjudication of guilty to one count of conspiracy to import a controlled substance (marijuana) in violation of Title 21, United States Code, sections 952(a) and 963 and a conviction of conspiracy to distribute and to possess with intent to distribute a controlled substance (marijuana) in violation of Title 21, United States Code, sections 841(a)(1) and 846. These convictions occurred in the United States District Court, Northern District of Indiana.
Pursuant to article XI, rule 11.07(3) and (4) of the Integration Rule of the Florida Bar, this Court hereby suspends Steven M. Greenberg from The Florida Bar, and he is barred from practicing law in Florida for a period of not less than three years, effective July 23, 1985, and thereafter until his civil rights have been restored and until reinstated by order of this Court. Should his conviction be overturned on appeal, this Court will review this order of suspension upon Greenberg’s petition.
It is so ordered.
ADKINS, Acting C.J., and OVERTON, McDONALD, EHRLICH and SHAW, JJ., concur.